13-2152
         Weng v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A201 151 537
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       Xiang Hua Weng,
14                Petitioner,
15
16                        v.                                    13-2152
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Emily Anne Radford,
27                                     Assistant Director; Kohsei Ugumori,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Xiang Hua Weng, a native and citizen of China, seeks

 6   review of a May 21, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) May 22, 2012, denial of asylum,

 8   withholding of removal, and relief under the Convention

 9   Against Torture (“CAT”).     In re Xiang Hua Weng, No. A201 151

10   537 (B.I.A. May 21, 2013), aff’g No. A201 151 537 (Immig.

11   Ct. N.Y. City May 22, 2012).    We assume the parties’

12   familiarity with the underlying facts and procedural history

13   of this case.

14       Under the circumstances of this case, the Court should

15   review both the IJ’s and the BIA’s opinions “for the sake of

16   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

17   2008).   The applicable standards of review are well

18   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

19   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

20       For asylum applications, like Weng’s, governed by the

21   REAL ID Act, the agency may, “[c]onsidering the totality of

22   the circumstances,” base a credibility finding on

23   inconsistencies in the applicant’s statements and other

                                     2
 1   record evidence without regard to whether they go “to the

 2   heart of the applicant’s claim.”    8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

 4       Substantial evidence supports the adverse credibility

 5   determination.   In finding Weng not credible, the agency

 6   reasonably relied on the fact that her testimony was

 7   inconsistent with statements made during a credible fear

 8   interview regarding when and whether she practiced

 9   Christianity in China.    In making this finding, the agency

10   reasonably concluded that the record of Weng’s credible fear

11   interview was sufficiently reliable: it consisted of a typed

12   account of the questions asked and answered with the

13   assistance of a translator, which reflected that the

14   interviewer explained the reasons for the interview, and

15   posed questions designed to elicit information regarding a

16   potential asylum claim.    See Ming Zhang v. Holder, 585 F.3d

17   715, 724-25 (2d Cir. 2009).    The record of Weng’s border

18   interview also exhibits these hallmarks of reliability.

19   Id.; see also Ramsameachire v. Ashcroft, 357 F.3d 169, 179-

20   80 (2d Cir. 2004).

21

22



                                    3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    4